Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1.	Claims 25-42 are pending. 

Election/Restrictions

2.	Applicant's election of Group I, claims 25-42 and SEQ ID NO: 3 in the reply filed on 12/21/2021 is acknowledged. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
	Claims 25-42 are examined on the merits.

The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


  	In claim 26, the recitation “proteasomal related genes” renders the claim indefinite. It is unclear what is considered as a proteasomal related genes. The metes and bounds are unclear. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 25-31, 34-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US Patent Application Publication NO. 2014/0275208).

The instant claims are drawn to a dsRNA for controlling infestation of a plant with red palm weevil (Rhynchophorus ferrugineus) comprising a polynucleotide sequence which is about 85%/95% to about 100% complementary to a segment of a target gene of the red palm weevil, wherein ingestion of said dsRNA by said red palm weevil resulting in mortality or stunting; or wherein the target gene is a proteasomal related gene; or wherein the target gene is SEQ ID NO:3. The instant claims are drawn to plant cell/virus having stably incorporated in its genome a nucleotide sequence encoding the dsRNA; or a composition comprising the dsRNA. The instant claims are drawn to a method for preventing or treating infestation of a plat with red palm weevil comprising applying the dsRNA targeting or expressing dsRNA endogenously in the plant or red palm weevil is a larvae.

Xu et al. teach a vector containing expression cassette comprising the polynucleotide encoding dsRNA targeting SEQ ID NO: 713 operably linked to a heterologous promoter; or wherein the dsRNA comprising a hairpin having at least 19 nucleotides of SEQ ID NO:173. Xu et al. teach transgenic plant expressing expression cassette. Xu et al. teach a method for controlling a Coleoptera plant pest comprising feeding to a coleoptera pest a composition comprising the silencing element; or wherein the composition comprising a plant having stably incorporated into its genome a polynucleotide comprising said silencing element (claims 1-38).  As shown in alignment below, SEQ ID NO:173 share 28 bp with instant SEQ ID NO:3. Xu et al. also teach the host for expression cassette is baculovirus (paragraph [0090]). Although Xu et al. do not teach the dsRNA is used for controlling infestation of red palm weevil/the larvae thereof, 
RESULT 21
BBN48470
ID   BBN48470 standard; cDNA; 856 BP.
XX
AC   BBN48470;
XX
DT   06-NOV-2014  (first entry)
XX
DE   Diabrotica barberi PROTB RNAi target DNA, SEQ ID 713.
XX
KW   PROTB gene; dna cassette; gene silencing; insect resistance;
KW   pest control; plant insect pest; rna interference; seed; ss;
KW   transgenic plant.
XX
OS   Diabrotica barberi.
XX
CC PN   US2014275208-A1.
XX
CC PD   18-SEP-2014.
XX
CC PF   14-MAR-2013; 2013US-00831230.
XX
PR   14-MAR-2013; 2013US-00831230.
XX
CC PA   (HUXX/) HU X.
CC PA   (PRES/) PRESNAIL J.
CC PA   (RICH/) RICHTMAN N.
CC PA   (DIEH/) DIEHN S.
CC PA   (HARN/) HARNACK M.
CC PA   (PROC/) PROCYK L.
XX
CC PI   Hu X,  Presnail J,  Richtman N,  Diehn S,  Harnack M,  Procyk L;
XX
DR   WPI; 2014-T35841/69.
XX
CC PT   New isolated polynucleotide that encodes silencing element having 
CC PT   insecticidal activity against Coleoptera plant pest, useful for 
CC PT   controlling Coleoptera plant pest.
XX
CC PS   Claim 1; SEQ ID NO 713; 63pp; English.
XX
CC   The present invention relates to a novel isolated polynucleotide, useful 
CC   for controlling Coleoptera plant pest. The isolated polynucleotide 
CC   encodes a silencing element (e.g., RNA interference (RNAi) molecule such 
CC   as hairpin RNA) having insecticidal activity against Coleoptera plant 
CC   pest. The invention also provides: an expression cassette comprising the 
CC   polynucleotide sequence; a host cell comprising the heterologous 
CC   expression cassette; a plant cell having stably incorporated into its 
CC   genome a heterologous polynucleotide comprising the the silencing element
CC   ; a plant or plant part comprising the plant cell; a transgenic seed from
CC   the plant; and a method for controlling a Coleoptera plant pest by 
CC   feeding a composition comprising the silencing element, to the Coleoptera
CC   plant pest. The present sequence represents a specifically claimed 
CC   Diabrotica barberi PROTB RNAi target DNA, which is used for designing and
CC   identifying RNAi active fragments involved in preparing the expression 
CC   cassette, for preparing transgenic plants having improved pest resistance
CC   and in controlling Coleoptera plant pest.
XX


  Query Match              2.8%;  Score 28;  DB 49;  Length 856;
  Best Local Similarity   100.0%;  
  Matches   28;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        295 TTAACCCCTATGCAGATAATGGAGGGAG 322
              ||||||||||||||||||||||||||||
Db        145 TTAACCCCTATGCAGATAATGGAGGGAG 172


5.	Claim(s) 25-26, 32-34, 36, 38-39, 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laudani et al. (2017 Open Life Sci. 12:214-222).
The instant claims are drawn to a dsRNA for controlling infestation of a plant with red palm weevil (Rhynchophorus ferrugineus) comprising a polynucleotide sequence which is about 85%/95% to about 100% complementary to a segment of a target gene of the red palm weevil, wherein ingestion of said dsRNA by said red palm weevil resulting in mortality or stunting; or wherein the target gene is a proteasomal related gene; or wherein dsRNA comprises at least 140 bp/200bp. The instant claims are drawn to plant cell/virus having stably incorporated in its genome a nucleotide sequence encoding the dsRNA; or a composition comprising the dsRNA. The instant claims are drawn to a method for preventing or treating infestation of a plat with red palm weevil comprising applying the dsRNA targeting or expressing dsRNA endogenously in the plant or red palm weevil is a larvae.
Laudani et al. teach feeding the dsRNA targeting V-ATPase gene in red palm weevil. Laudani et al. teach dsRNA is 489 bp (Table S1).  Laudani et al. teach dsRNA ingested by the pest inhibit the growth of larvae thereof (page 217). Given the indefiniteness of proteasomal related genes, V-ATPase which involved in may pathway including protease activation is considered as a proteasomal related genes. 


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 25-26, 32-42 are rejected under 35 U.S.C. 103 as being unpatentable over Laudani et al. (2017 Open Life Sci. 12:214-222) as for claims 25-26, 32-34, 36, 38-39, 41 in view of Xu et al. (US Patent Application Publication NO. 2014/0275208).
	Claims 25-26, 32-34, 36, 38-39, 41 are discussed above.
	Claims 35 and 37 further comprise a limitation that the polynucleotide encoding dsRNA is incorporated into plant/viral genome. Claim 42 further contains a limitation that the plant is a palm tree.
	Xu et al. teach a method for controlling a Coleoptera plant pest comprising feeding to a coleoptera pest a composition comprising the silencing element; or wherein the composition comprising a plant having stably incorporated into its genome a polynucleotide comprising said silencing element (claims 1-38).  Xu et al. also teach the host for expression cassette is baculovirus (paragraph [0090]).
	Given the value of the teaching of Laudani et al. to control red palm weevil, it would have been obvious for skilled in the art to modify the method of Laudani et al. by generating transgenic palm plant targeting the V-ATPase gene of the pest, resulting the instant invention given the teaching of Laudani et al. that red palm weevil is the most harmful insect for palm tree.

Claims 25-26, 32-42 are rejected under 35 U.S.C. 103 as being unpatentable over Laudani et al. (2017 Open Life Sci. 12:214-222) as for claims 25-26, 32-34, 36, 38-39, 41 in view of Xu et al. (US Patent Application Publication NO. 2014/0275208) and Paldi et al. (US Patent Application Publication No. 2017/0044560).
	Claims 25-26, 32-34, 36, 38-39, 41 are discussed above.
	Claims 35 and 37 further comprise a limitation that the polynucleotide encoding dsRNA is incorporated into plant/viral genome. Claim 40 further contain a limitation that the providing of dsRNA is via injection to the plant base. Claim 42 further contains a limitation that the plant is a palm tree.
           Laudani et al. do not teach a limitation that the polynucleotide encoding dsRNA is incorporated into plant/viral genome; or the providing of dsRNA is via injection to the plant base; or the plant is a palm tree.
	Xu et al. teach a method for controlling a Coleoptera plant pest comprising feeding to a coleoptera pest a composition comprising the silencing element; or wherein the composition comprising a plant having stably incorporated into its genome a polynucleotide comprising said silencing element (claims 1-38).  Xu et al. also teach the host for expression cassette is baculovirus (paragraph [0090]).
	Paldi et al. teach dsRNA can be provided to plant by injection (paragraph [0234]).
	Given the value of the teaching of Laudani et al. to control red palm weevil, it would have been obvious for skilled in the art to modify the method of Laudani et al. by generating transgenic palm plant targeting the V-ATPase gene of the pest, resulting the 
	It would also have obvious to provide dsRNA to the plant by injection given the teaching of Paldi et al. that such method is an obvious design choice.

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LI ZHENG/           Primary Examiner, Art Unit 1662